In an action to recover moneys due and owing pursuant to two agreements extending the time of payment of indebtedness secured by two bonds and mortgages, defendants appeal from a judgment of the Supreme Court, Rockland County (Cerrato, J.), dated June 7, 1983, which was in favor of the plaintiff, after a nonjury trial, in the amount of $435,442.96. Judgment modified, on the law, by deleting therefrom the words “with legal interest from the 1st day of June, 1979, in the sum of one hundred thousand two hundred twenty-three and 51/100 ($100,223.51) dollars”. As so modified, judgment affirmed, with costs to the respondent and matter remitted to the Supreme Court, Rockland County, for the entry of interest to the date of judgment at the contractual rates of interest contained in said extension agreements. When a contract provides that interest shall be paid at a specified rate until the principal is paid, the contract rate governs until payment of the principal or *541until the contract is merged in a judgment (see Astoria Fed. Sav. & Loan Assn. v Rambalakos, 49 AD2d 715; Stull v Joseph Feld, Inc., 34 AD2d 655). Accordingly, it was error for Trial Term to apply for the period between default and judgment, the legal rate of interest set forth in CPLR 5004. We find no merit to defendants’ other contentions. Thompson, J. P., Brown, Rubin and Boyers, JJ., concur.